     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 1 of 35 Page ID #:179




1      ANDERSON & JUNG
       J. Daniel Jung, Esq. (SBN 243436)
2      Thomas Valfrid Anderson, Esq. (SBN 125006)
       21600 Oxnard St., Suite 1030
3      Woodland Hills, CA 91367
       (310) 592-1289
4            Attorneys for Julia G. Durward
5
6
7
8                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
9                               WESTERN DIVISION - LOS ANGELES
10
                                                 Case No.: 2:19-CV-06371-GW (AGRx)
11     Julia G. Durward,
                                                 DECLARATION OF William G. Silverstein
12                 Plaintiff,                    IN SUPPORT OF PLAINTIFF’S
             v.                                  OPPOSITION TO DEFENDANT ONE
13                                               TECHNOLOGIES, LLC’S MOTION TO
       One Technologies LLC, and DOES            DISMISS FOR LACK
14     1-50, inclusive,                          OF PERSONAL JURISDICTION
                                                 PURSUANT TO FED. R. CIV. P.
15           Defendants.                         12(b)(2)
16                                               Date:               October 3, 2019
                                                 Time:               8:30 a.m.
17                                               Courtroom:          9D
18                                               Action Filed:       June 17, 2019
                                                 Removal:            July 23, 2019
19                                               Trial Date:         None set
20                                               Hon. Judge George Wu
                                                 Courtroom 9D
21
22           I, William G. G. Silverstein, declare as follows:
23     1.    I am over eighteen years of age and am a resident of California.
24     2.    The following facts are based on my personal knowledge, except as to those stated
25           on information and belief, and as to those matters, I believe them to be true. If
26           called as a witness, I could and would testify competently and truthfully to them
27           under oath. The opinions expressed are based on my expertise in the computer
28           field, and generally accepted procedures and methodologies in the field.

       19-CV-06371-GW (AGRx)                                                      SILVERSTEIN
                                                  -1-                            DECLARATION
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 2 of 35 Page ID #:180




1      3.    I am a software developer with over thirty years of professional experience.
2      4.    I completed my Bachelors Degree in Computer Science in 1995.
3      5.    Prior to completing my degree, I worked at Massachusetts Institute of Technology
4            (“M.I.T.”) as a programmer in the personnel department.
5      6.    My first experience in internet related programming was as a teaching assistant at
6            the Massachusetts Institute of Technology in 1981.
7      7.    I have been electronic mail service provider as defined by California Business and
8            Professions Code § 17529.1(h) since 2005. I personally built, configured, and
9            maintained all of my mail servers.
10     8.    I have experience writing electronic mail ("e-mail") client and server programs as
11           well as other internet based software.
12     9.    I have written software to analyze e-mails.
13     10.   I have been investigating and tracking spam for more than ten years.
14     11.   I developed groupware systems which has been used by government agencies and
15           large corporations which utilize the internet as a backbone.
16     12.   Since 1993, I have operated web sites and Internet accessible bulletin board
17           systems.
18     13.   While working at IBM, I developed parts of the OS/2 operating system and internet
19           banking software.
20     14.   The e-mails complained of in the instant case are advertising the web site located at
21           www.freescore360.com.
22     15.   On January 15, 2014, I filed a lawsuit, Los Angeles Superior Court Case Number
23           BC533141 (“BC533141") against One Technologies, LP, which is now One
24           Technologies, LLC, for sending deceptive e-mails advertising
25           www.freescore360.com.
26     16.   On or about October 28, 2014, I settled BC533141 with One Technologies. This
27           settlement included payments for future e-mails and that any future litigation
28           would be be in Los Angeles Superior Court or the United States District Court for

       19-CV-06371-GW (AGRx)                                                     SILVERSTEIN
                                                  -2-                           DECLARATION
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 3 of 35 Page ID #:181




1            the Central District of California.
2      17.   On November 26, 2018, As a result of receiving more e-mails advertising
3            www.freescore360.com, in Los Angeles, I filed a new lawsuit against One
4            Technologies, LLC on November 26, 2018. One Technologies, LLC did not object
5            to the jurisdiction in this lawsuit.
6      18.   At no time, did the State of Texas object to my lawsuits against One Technologies.
7      19.   On February 28, 2019, I met with John Greco, in-house counsel for One
8            Technologies, in Los Angeles California.
9      20.   Defendant’s web site, located at www.freescore360.com is a highly interactive web
10           site at it allows the viewer to sign-up for the service, manage login credentials,
11           validates social security numbers with other user provided information, and
12           presumable retrieve credit report information from the credit reporting agencies
13           and provide it to the user.
14     21.   I inspected the programming of Defendant’s web site. Defendant’s web site
15           includes specific code for the which allows the user to select California as the state.
16           Without this specific code, users from California will not be able to sign-up for
17           Defendant’s service.
18     22.   I viewed Defendant’s web site and found that Defendant’s includes specific
19           language in its terms of service for California residents. This specifically says,
20           “California Customers: California customers who enroll in our Services after July
21           1, 2018 may cancel by calling us, or via online chat during our standard call center
22           hours listed above.” A true and accurate copy Defendant’s terms of service are
23           attached as Exhibit A.
24     23.   The complained of e-mails contained a redirection link which would not go
25           directly to Defendant’s web site, but would invisibly redirect direct the recipient
26           through multiple servers.
27     24.   These redirection links are specially formed Uniform Resource Locator (“URL”)
28           which instruct the user’s computer to automatically, without any user interaction or

       19-CV-06371-GW (AGRx)                                                      SILVERSTEIN
                                                    -3-                          DECLARATION
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 4 of 35 Page ID #:182




1            knowledge, go to another URL or web page without user interaction. This
2            technique is known URL redirection and is the world wide web equivalent to call
3            forwarding.
4      25.   The person who operates the redirection page can identify the person responsible
5            for sending the party to that URL. To explain by example, A is the Sender, B is the
6            operator of the first link, C is the operator of the second link, and D is the operator
7            of the landing page: B is able to identify A, C is able to identify B, and D is able to
8            identify C, but D is unable to identify A or B and C is unable to identify A.
9      26.   I traced the links in the e-mails, which would be routed through several servers
10           (known as “hops” or “redirects”) but would finally land at Defendant’s web site at
11           www.freescore360.com. However, the hop immediately prior to landing at
12           Defendant’s web site, would be at the server trkot.cake.aclz.net.
13     27.   Using a common and reliable tool, a program named “dig” I was able to determine
14           that trkot.cake.aclz.net resolves to the Internet Protocol (“IP”) addresses of
15           52.87.61.210, 3.92.97.243, and 34.193.67.225. Using a reverse Whois lookup tool,
16           I found that these are the three addresses used by demotrk.cakemarketing.com. I
17           confirmed that they are the same addresses using dig.
18     28.   One server may have multiple names.
19     29.   It is common that in high traffic or high reliability systems that one server name
20           would resolved to multiple addresses so that the server load could be distributed or
21           if one system failed, the traffic would be routed to another one of the servers so
22           that the business would not stop operating.
23     30.   Based on my experience, the common IP addresses, and reading through the Cake
24           Marketing web site, it is my opinion that Defendants are having their senders direct
25           all their traffic through Cake Marketing’s systems.
26     31.   CakeMarketing.com and Getcake.com both have the same whois information,
27           incidcating that they are likely owned and operated by Cake. The contact on the
28           website located at getcake.com is also the same as the whois information.

       19-CV-06371-GW (AGRx)                                                       SILVERSTEIN
                                                   -4-                            DECLARATION
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 5 of 35 Page ID #:183
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 6 of 35 Page ID #:184




1      EXHIBIT A
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            EXHIBIT A
       19-CV-06371-GW (AGRx)                                             SILVERSTEIN
                                                                        DECLARATION
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 7 of 35 Page ID #:185




    One Technologies, LLC – Terms & Conditions
    Last Updated: April 15, 2019


    Welcome to this website, which offers one or more products and services. These products
    and services are offered at several web addresses or URLs, such as FreeScoreOnline.com,
    FreeScore360.com, ScoreSense.com, NationalCreditReport.com, and others. Those URLs,
    individually and collectively, are referred to in these Terms and Conditions as the “Sites.” We
    use the terms “you” and “your” to include any person who accesses the Sites, obtains
    Materials (defined below), or purchases, acquires, or uses any product or service offered on
    the Sites (“product(s)” and “service(s)” collectively referred to as the “Services”) for any
    amount of time. We use the terms “we,” “us,” and “our” to refer to One Technologies, LLC
    (the “Company”), which operates the Sites; our employees, members, officers, partners,
    affiliated entities, representatives, attorneys, and agents. The companies that provide the
    Materials or the Services to us or to you include but are not necessarily limited to CSIdentity
    Corporation (“CSID”), Experian Information Solutions, Inc., Equifax Information Services,
    LLC, and TransUnion Interactive, LLC (all such companies that provide Materials and
    Services to you on our behalf are referred to collectively in this Agreement as the
    “Providers”). We use the term “Materials” to mean any data or information about you that we
    provide to you on any web page, email, text message, instant message, or printed page,
    including full and partial reports and summary alerts, as full or partial fulfillment of the
    Services.

    1. This is a Binding Agreement

    These Terms and Conditions are a binding legal agreement between you and us and govern
    your access to the Sites and your purchase and use of the Services. PLEASE READ THESE
    TERMS AND CONDITIONS CAREFULLY.

    2. Important Notice – Your Written Instructions Under the Fair Credit Reporting Act

    The Materials may include information from your personal credit profile from Experian,
    Equifax, and TransUnion (collectively, the “CRA Repositories”). You understand that by
    submitting your order, you are providing “written instructions” in accordance with the Fair
    Credit Reporting Act (“FCRA”) as amended, to the Company and the Providers, authorizing
    the Company and Providers to obtain information from your personal credit profile from the
    CRA Repositories and provide such information to you for your own use. You also authorize
    the Company and Providers to access, retain, and utilize your personal credit profile from the
    CRA Repositories to verify your identity, provide you with an optimized product experience,
    perform statistical analysis, aggregate our data with other users’ data and publish the results
    in a way that cannot be linked back to you, present offers for products and services that may
    be available from the Company, the Providers, or unaffiliated third parties, and provide you
    with credit monitoring, reporting, and scoring products.

    3. The Services

    The Services consist of the products and services described on the Sites, and include but
    are not limited to all products and services provided on a recurring, subscription basis
    ("Subscription Services") or as a one-time transaction ("Transactional Services"). You
    acknowledge and agree that the Company obtains the Materials from the Providers. The

    Version 5.0                      Last Updated April 15, 2019                 1|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 8 of 35 Page ID #:186



    Materials are intended to furnish you with information that you may not otherwise have
    readily available to you, but should not be relied upon for important personal and financial
    decisions. You should consult your own professional adviser for specific advice tailored to
    your personal situation. YOU AGREE THAT THE COMPANY AND THE PROVIDERS HAVE
    NO LIABILITY FOR ANY INFORMATION (ACCURATE OR INACCURATE, COMPLETE OR
    INCOMPLETE) IN THE MATERIALS OR ANY REPORTS PROVIDED TO YOU AS PART
    OF THE SERVICES. You further acknowledge and agree that any credit scores provided to
    you as part of the Services are not FICO scores. Although the Services are available to
    consumers in all 50 states and Puerto Rico, the Services may not provide data for all
    locations. If you enroll in a Subscription Service, you must ensure that it provides the
    information you desire for the location you desire during the applicable free trial period. If it
    does not, you may cancel such Subscription Service during the free trial period, if applicable,
    without charge. We reserve the right to impose quantity limits on free trials of our Services.

    Your enrollment may also include access to mobile text messages (“Texts”) relating to the
    Services, including alerts. By receiving or using these Texts, you agree to the Text Terms of
    Use. Message and data rates may apply. Such charges include those from your mobile
    service provider.

    4. How to Cancel Your Enrollment in Subscription Services

    You may terminate your enrollment in Subscription Services by calling us at the toll-free
    number that appears on the applicable Site, during the following hours:

    Monday through Friday, 8AM to 8PM CST
    Saturday, 8AM to 5PM CST
    Sunday, Noon to 6PM CST

    California Customers: California customers who enroll in our Services after July 1, 2018 may
    cancel by calling us, or via online chat during our standard call center hours listed above.

    If you do not have access to a phone, you may terminate by writing to us at 8144 Walnut Hill
    Ln, Suite 600, Dallas, TX 75231, and requesting termination. You may not cancel via an
    email to us. We do not provide prorated refunds.

    Cancelling Subscription Services ends your recurring monthly payment but may not
    automatically cancel your membership. If you cancel Subscription Services, you may be
    presented with an offer to continue to be a member in the Services. As a member who is not
    enrolled in Subscription Services, you may use some, but not all, of the features and
    services available within the Services. To access additional features and services, you must
    become a paying subscriber to the Services, either through purchases of Subscription
    Services or Transactional Services.

    5. Purchases of Transactional Services are Final

    Transactional Services typically involve an order process associated with your request to
    purchase and receive a specific product and/or service, including but not limited to your
    credit report(s) and credit score(s) from the Providers. We will not issue a refund to you for
    any Transactional Services that allow you to access your credit report(s) and/or credit
    score(s) following the completion of your transaction.


    Version 5.0                      Last Updated April 15, 2019                   2|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 9 of 35 Page ID #:187



    6. Our Policy Regarding Children

    By using the Sites or purchasing or using the Services, you certify that (i) you are over 18
    years of age and old enough to legally enter into a contract in your jurisdiction of residence,
    and (ii) you have the legal capacity and authority to enter into a contract. You must be at
    least 18 to access or enroll in any of the Services through the Sites. The Sites are not
    intended for the use of children and we do not intend to collect information about children
    through the Sites.

    7. In Order to Use the Sites and the Services, You Must Provide the Following
    Information:

       •   You must provide valid debit or credit card payment information at the time of
           enrollment in Subscription Services, or at the time of purchase of Transactional
           Services. We will verify your debit or credit card information before processing your
           order, including performing an authorization in an amount up to the stated monthly
           membership fee for all Subscription Services, and/or all fees associated with the
           purchase of Transaction Services. The authorization amount may count against your
           debit or credit limit. For Subscription Services that include a free trial period, if you do
           not cancel your free trial within the free trial period, you will be charged at the
           monthly rate in effect at that time for the Subscription Services for which you
           enrolled. Your debit or credit card (including, if applicable, as automatically updated
           by your card provider following expiration or change in account number) will continue
           to be charged each month at the applicable monthly rate unless and until you cancel
           the Subscription Services. IF THE SERVICES YOU CHOOSE INCLUDE A FREE
           TRIAL PERIOD, YOUR FREE TRIAL PERIOD IS MEASURED IN 24-HOUR DAYS.
           FOR EXAMPLE, IF YOU SIGN UP FOR A 7-DAY FREE TRIAL PERIOD AT 10:00
           A.M. ON MARCH 1, 2019, YOUR FREE TRIAL PERIOD WILL EXPIRE AT 9:59 A.M.
           ON MARCH 8, 2019.
       •   You may be required to provide your social security number and other personal
           information, such as previous addresses, employment, and other names, so that your
           identity can be verified in order to use some Services.
       •   You must provide true, accurate, and complete information about yourself as
           prompted by the applicable form(s) for the Services and, for Subscription Services, to
           promptly update your information if and when it changes. If you provide any
           information that is untrue, inaccurate, or incomplete, or we have reason to believe
           that such information is untrue, inaccurate, or incomplete, we reserve the right to
           terminate your subscription or void your transaction.
       •   You agree not to impersonate another person or to select a user name or password
           of another person. You agree to notify us promptly of any unauthorized use of your
           account and of any loss, theft, or disclosure of your password.

    8. Important Information Regarding Your Authorization to Charge Your Credit or Debit
    Card

    BY SUBMITTING YOUR ORDER, YOU AUTHORIZE US TO CHARGE YOUR CREDIT
    CARD OR DEBIT YOUR BANK ACCOUNT THE STATED ENROLLMENT OR
    TRANSACTION AMOUNT AND/OR PROCESSING FEES, AND FOR SUBSCRIPTION

    Version 5.0                      Last Updated April 15, 2019                    3|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 10 of 35 Page ID #:188



    SERVICES ONLY, THE STATED AMOUNT PER MONTH AFTER YOUR FREE TRIAL HAS
    EXPIRED. Your enrollment in Subscription Services will continue month to month unless and
    until you cancel or we terminate your enrollment. If you purchase additional Services, they
    will be billed to the debit or credit card provided to us during enrollment.

    9. Privacy Policy

    By using any of the Sites or purchasing any of the Services, you agree that we may use and
    share your personal information in accordance with the terms of our Privacy Policy. Our
    Privacy Policy can be found by clicking on the Privacy Policy link at the bottom of any page
    of the Sites.

    10. Copyright and Trademark Notices

    You acknowledge that the Sites and other forms of communication, including but not limited
    to electronic mail and direct mail, contain information, software, photos, video, text, graphics,
    music, sounds, or other material (collectively, "Content") protected by copyrights, patents,
    trademarks, trade secrets, or other proprietary rights, and that these rights are valid and
    protected in all forms, media, and technologies existing now or hereafter developed. All
    Content is copyrighted under U.S. copyright laws. The Services’ names and logos are our
    service marks. All other service marks and trademarks appearing on the Sites are the
    trademarks of their respective owners. You may not modify, publish, transmit, participate in
    the transfer or sale, create derivative works, or in any way exploit any Content in whole or in
    part.

    11. We Reserve the Right to Terminate Your Subscription

    We reserve the right to terminate your membership or access to the Services at any time
    without notice, for any reason, including but not limited to (i) breach of these Terms and
    Conditions by you or anyone using your account, (ii) nonpayment for the Services or
    expiration of your subscription period, (iii) conduct we believe is harmful to the Services
    users, the business of the Company, or the Company's affiliates, (iv) those reasons
    otherwise described in these Terms and Conditions, or (v) any other circumstances that we
    determine, in our sole discretion, merit termination. Any such termination may be without any
    refund to you of advance payments. You agree that we will not be liable to you or to any third
    party for any termination of your membership or termination of your access to the Services.

    12. Sending and Receiving Information Over the Internet

    You understand and agree that no data transmitted over the Internet can be guaranteed to
    be 100% secure and we cannot guarantee that any personal information you submit or
    access will be free from unauthorized third-party intrusion. You understand and agree that all
    actions you take in submitting or accessing information through the Sites or the Services are
    at your own risk and are subject to these Terms and Conditions, including but not limited to
    the “DISCLAIMER OF WARRANTIES” and “LIMITATION OF LIABILITY” sections set forth
    below.

    13. Your User Name and Password

    While enrolling in Subscription Services, you will designate an email address as your user
    name, and a password. In addition, from time to time we may require you to reset your

    Version 5.0                      Last Updated April 15, 2019                   4|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 11 of 35 Page ID #:189



    password. You understand and agree that the user name and password are only granted to
    the individual accepting these Terms and Conditions. You are responsible for maintaining
    the confidentiality of your user name and password, and are responsible for all activities that
    occur under your user name and password, whether or not authorized by you. You agree to
    notify us immediately of any unauthorized use of your user name, password, or account or
    any other breach of security. We will not be liable for any loss or damage arising from your
    failure to protect your password or account information. In addition, we will not be liable for
    actions taken by others who access your account.

    14. Changes to Prices and Terms and Discontinuance of Service

    If you enroll in Subscription Services, you agree to pay all charges at the effective monthly
    price. If you purchase Transactional Services, you agree to pay the price in effect at the time
    of such purchase. All prices are exclusive of any taxes, except as required by applicable law.
    We reserve the right to change prices or to institute new charges for the Services, or any
    portion thereof, at any time. Price changes and new charges will apply to subsequent
    subscription periods for current paid subscribers immediately on the effective date of the
    change and to all new Subscription Services users from such effective date forward. We
    reserve the right at any time to modify, suspend, or discontinue the Sites and the Services,
    or any part, version, or feature thereof, in our sole discretion without prior notice to you. We
    will use reasonable efforts to notify you of any such material modifications to or suspensions
    or discontinuations of the Sites or the Services, including by posting a notice on the
    applicable Site. We may also, but are not required to, provide you notice by sending an
    email message to the current email address listed in your subscription. We will not be liable
    to you or any third party for any modification, suspension, or discontinuation of the Sites or
    the Services, or for any failure to notify you of same. If you have a paid subscription to the
    Services and we modify, suspend, or discontinue the Services due to no action on your part,
    when applicable, we may provide a prorated refund of advance payments made. Your
    continued use of the Services or of the Sites, or your failure to terminate your subscription,
    after any such changes, modifications, or charges have been made to the Sites and/or
    Services, will constitute your acceptance of those changes, modifications, and charges.

    15. Prohibited Acts

    By using the Sites or the Services, you agree that you will not engage in any conduct that:

       •   interferes with or disrupts the Sites or the Services.
       •   intentionally or unintentionally violates any applicable local, state, national, or
           international law.
       •   could subject the Company or the Providers to any legal liability, whether in tort or
           otherwise.
       •   would violate or attempt to violate our systems or network security.
       •   would abuse the Services or the Sites.

    In addition, by using the Sites or the Services you agree to comply with all laws, ordinances,
    rules, regulations, and requirements imposed by applicable governments and regulatory
    agencies regarding your use of the Services and the Sites. You may not reproduce,
    duplicate, copy, sell, resell, or exploit any part of the Services or the Sites.

    Version 5.0                      Last Updated April 15, 2019                  5|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 12 of 35 Page ID #:190



    16. Our Trademarks, Service Marks, and Trade Dress

    You are not authorized to use our trademarks, service marks, or trade dress, and you agree
    not to display or use them in any manner. The Sites and the Services are intended for your
    personal, non-commercial use only.

    17. We Will Cooperate with Law Enforcement Authorities and the Courts

    We have no obligation to monitor your use of the Sites or the Services. You agree, however,
    that we retain the right to monitor your use of the Sites and the Services and to disclose any
    information as necessary or appropriate to satisfy any law, regulation, or governmental
    request, to operate the Sites and the Services properly, to ensure your compliance with
    these Terms and Conditions, and to protect us, our affiliates, the Providers, and the general
    public. We reserve the right, and you hereby authorize us, to cooperate with law
    enforcement authorities, including but not limited to complying with warrants, court orders,
    and subpoenas. We also reserve the right, and you hereby authorize us, to comply with any
    civil court orders and subpoenas. In addition, if we decide to investigate or resolve possible
    misuse by you involving the Sites or the Services, you authorize us to disclose to law
    enforcement or other government officials any information about you in our possession in
    connection with your use of the Sites or the Services. We may take the actions described
    above without giving notice to you.

    18. Important Information Regarding Identity Report and Family Safety

    You acknowledge and agree as follows:

       •   All of the data and information (the “Data”) contained in the Identity Report and
           Family Safety sections is provided by CSID, a third-party Provider, who in turn
           obtains it, directly or indirectly, from governmental websites and other non-
           government sources.
       •   It is possible that information accessed or obtained through the Sites may not reflect
           current residences, employment, school attendance, or other information regarding
           registered sexual offenders, and you agree that it is incumbent upon you to verify the
           accuracy of any Data provided to you. You may do so by checking the applicable
           state governmental website. With regard to someone identified as a registered sexual
           offender, you agree that you will contact the responsible state agency and/or the
           local law enforcement agency where the offender resides, works, or attends school,
           as applicable, before accepting any such information as valid. If you believe that any
           portion of the Data is not accurate, you will communicate with the appropriate state
           agency.
       •   You will not use the Data or information contained in or accessed through this
           website to threaten, intimidate, or harass any individual, and if you do, you
           acknowledge that you may be subject to criminal prosecution or civil liability under
           federal and/or state law.
       •   You acknowledge and agree that mistakes can and do occur in the Data and in the
           information gathered from governmental websites.
       •   The Company provides no guaranty, warranty, or representation as to the accuracy,
           timeliness, or completeness of the Data.


    Version 5.0                      Last Updated April 15, 2019                 6|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 13 of 35 Page ID #:191



       •   The Providers may cease business operations, file bankruptcy, or cease providing
           Data to the Company at any time, over which the Company has no control, and for
           which you agree the Company has no responsibility.
       •   The Company has no responsibility or liability for damages of any kind resulting from
           your use of the Data.

    19. Important Information Regarding ScoreCast™ and ScoreTracker™

    The ScoreCast feature within the Sites is powered by the Providers. Interactive tools are
    made available to you as self-help tools for your independent, personal use. We do not
    represent or guarantee their accuracy or their applicability to your circumstances, or that
    they will help you raise your credit scores, establish or rebuild good credit, or improve your
    credit record, credit history, or credit rating. You acknowledge and agree to all of the
    following regarding ScoreCast (“SC”) and ScoreTracker (“ST”):

       •   The credit scores provided to you are not FICO scores.
       •   Neither SC nor ST provide any guaranty of any specific scores but are only
           simulations to demonstrate how certain actions by you might affect your credit
           scores.
       •   Neither SC nor ST provide any guaranty that any action by you will have any effect
           on your credit scores.
       •   Both SC and ST show the possible effects of a single variable on your credit scores,
           whereas your actual credit scores are determined by factoring in multiple variables
           simultaneously.
       •   Neither SC nor ST factor in the recalibration of scoring systems by the entities that
           create or use the scoring systems.
       •   Neither SC nor ST factor in the effect of data discrepancies or changes that may
           occur to the data used to determine your actual credit scores, due to circumstances
           beyond your control.

    20. Important Information Regarding Indemnity

    YOU AGREE TO DEFEND, INDEMNIFY, AND HOLD HARMLESS US, OUR PROVIDERS,
    THE CRA REPOSITORIES, AND THE CRA REPOSITORIES' OFFICERS, DIRECTORS,
    MEMBERS, PARTNERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATED ENTITIES,
    AND REPRESENTATIVES FROM ANY AND ALL CLAIMS, LOSSES, LIABILITIES,
    DEMANDS, DAMAGES, COSTS, AND EXPENSES, INCLUDING REASONABLE
    ATTORNEYS' FEES, IN ANY WAY ARISING FROM OR RELATED TO (I) A VIOLATION BY
    YOU OF THESE TERMS AND CONDITIONS, OR (II) ANY ACTIVITY RELATED TO THE
    USE OR MISUSE OF THE SITES OR THE SERVICES BY YOU OR BY ANY OTHER
    PERSON ACCESSING THE SITES OR THE SERVICES USING YOUR ACCOUNT. WE
    AND OUR PROVIDERS RESERVE THE RIGHT TO ASSUME THE EXCLUSIVE DEFENSE
    AND CONTROL OF ANY INDEMNIFIED MATTER AT YOUR EXPENSE AND DOING SO
    WILL NOT EXCUSE YOUR INDEMNITY OBLIGATIONS.

    21. Important Information Regarding Disclaimer of Warranties and Limitations of
    Liability


    Version 5.0                      Last Updated April 15, 2019                  7|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 14 of 35 Page ID #:192



    YOU EXPRESSLY UNDERSTAND AND AGREE THAT YOUR USE OF THE SITES AND
    THE SERVICES IS AT YOUR SOLE RISK. ALL SERVICES AND MATERIALS (AND THE
    INFORMATION CONTAINED THEREIN) ARE PROVIDED ON AN "AS IS” AND "AS
    AVAILABLE” BASIS. WE, OUR PROVIDERS, AND THE CRA REPOSITORIES
    EXPRESSLY DISCLAIM ALL WARRANTIES, GUARANTEES, REPRESENTATIONS, AND
    CONDITIONS OF ANY KIND WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
    LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
    PARTICULAR PURPOSE, TITLE, NONINFRINGEMENT, AND INFORMATIONAL
    CONTENT. THE INFORMATION CONTAINED ON THE SITES OR VIA THE SERVICES,
    INCLUDING THE MATERIALS, DOES NOT CONSTITUTE LEGAL, TAX, ACCOUNTING,
    OR OTHER PROFESSIONAL ADVICE. WE, OUR PROVIDERS, AND THE CRA
    REPOSITORIES MAKE NO WARRANTY OR REPRESENTATION THAT (I) THE SITES,
    THE SERVICES (AND THE INFORMATION CONTAINED THEREIN OR TRANSMITTED
    THEREBY), OR THE MATERIALS ARE ACCURATE, ERROR-FREE, COMPLETE, OR
    VALID, (II) THE SERVICES OR THE MATERIALS WILL BE DELIVERED IN A TIMELY
    FASHION, (III) THE SERVICES OR MATERIALS WILL BE DELIVERED ON AN
    UNINTERRUPTED BASIS OR BE ERROR-FREE, AND (IV) THE RESULTS THAT MAY BE
    OBTAINED FROM THE USE OF THE SERVICES OR THE MATERIALS WILL BE
    RELIABLE. THEREFORE, YOU AGREE THAT YOUR ACCESS TO AND USE OF THE
    SERVICES AND THE MATERIALS IS AT YOUR OWN RISK. YOU UNDERSTAND AND
    AGREE THAT WE, OUR PROVIDERS, AND THE CRA REPOSITORIES WILL NOT BE
    LIABLE FOR ANY DIRECT, ACTUAL, INDIRECT, INCIDENTAL, SPECIAL,
    CONSEQUENTIAL, MULTIPLIED, ADDITIONAL, STATUTORY, OR EXEMPLARY
    DAMAGES RESULTING FROM OR IN ANY WAY CONNECTED TO YOUR ACCESS TO,
    USE, OR INABILITY TO USE THE SITES OR THE SERVICES, EVEN IF WE, OUR
    PROVIDERS, OR THE CRA REPOSITORIES HAVE BEEN ADVISED OF THE
    POSSIBILITY OF THOSE DAMAGES, INCLUDING LIABILITY ASSOCIATED WITH ANY
    VIRUSES THAT MAY INFECT YOUR COMPUTER EQUIPMENT. SOME JURISDICTIONS
    EITHER DO NOT ALLOW OR PLACE RESTRICTIONS UPON THE EXCLUSION OR
    LIMITATION OF DAMAGES IN CERTAIN TYPES OF AGREEMENTS; FOR THESE
    JURISDICTIONS, THE AFOREMENTIONED LIMITATION ON LIABILITY SHALL BE TO
    THE MAXIMUM DEGREE PERMITTED BY APPLICABLE LAW. IF, NOTWITHSTANDING
    THE ABOVE, LIABILITY IS IMPOSED UPON THE COMPANY OR ANY PROVIDER OR
    ANY CRA REPOSITORY, THEN YOU AGREE THAT THE COMPANY'S, THE
    APPLICABLE PROVIDER'S, OR THE APPLICABLE CRA REPOSITORIES' TOTAL
    LIABILITY TO YOU FOR ANY OR ALL OF YOUR LOSSES OR INJURIES FROM THE
    COMPANY'S, THE APPLICABLE PROVIDER'S, OR THE APPLICABLE CRA
    REPOSITORIES' ACTS OR OMISSIONS, REGARDLESS OF THE NATURE OF THE
    LEGAL OR EQUITABLE CLAIM, SHALL NOT EXCEED THE AMOUNT PAID BY YOU FOR
    THE SERVICES FOR THE ONE MONTH PRIOR TO THE DATE ON WHICH YOUR CLAIM
    AROSE, OR U.S. $30.00, WHICHEVER IS LESS.

    22. Applicable Law and Location of Any Disputes

    These Terms and Conditions and all issues collateral thereto are governed by, and will be
    construed in accordance with, the laws of the State of Texas, U.S.A., without regard to its
    choice of law rules, and regardless of your actual place of residence. This Agreement is to

    Version 5.0                     Last Updated April 15, 2019                 8|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 15 of 35 Page ID #:193



    be performed in Dallas, Dallas County, Texas, and any arbitration, suit, action, or other legal
    proceeding arising out of or related to these Terms and Conditions, the Sites, the Materials,
    or the Services or any issues collateral thereto must be brought in Dallas, Texas. You
    expressly waive any objection that you may have to the venue of any such arbitration, suit,
    action, or proceeding in Dallas, Texas, and waive any right that you may have to assert
    forum non conveniens in any such arbitration, suit, action, or proceeding.

    23. Arbitration
    YOU UNDERSTAND AND AGREE THAT ALL CLAIMS, DISPUTES, OR CONTROVERSIES
    BETWEEN YOU AND US (INCLUDING OUR RESPECTIVE PARENT, AFFAILIATED,
    SUBSIDIARY OR RELATED ENTITIES) OR OUR PROVIDERS (INCLUDING BUT NOT
    LIMITED TO EXPERIAN INFORMATION SOLUTIONS, INC., CSIDENTITY CORPORATION,
    AND TRANSUNION INTERACTIVE, INC.), INCLUDING BUT NOT LIMITED TO TORT AND
    CONTRACT CLAIMS, CLAIMS BASED UPON ANY FEDERAL, STATE OR LOCAL
    STATUTE, LAW, ORDER, ORDINANCE OR REGULATION, AND THE ISSUE OF
    ARBITRABILITY, SHALL BE RESOLVED BY FINAL AND BINDING ARBITRATION THAT
    WILL BE HELD IN DALLAS, TEXAS, PURSUANT TO THE RULES OF THE AMERICAN
    ARBITRATION ASSOCIATION. ANY CONTROVERSY CONCERNING WHETHER A
    DISPUTE IS ARBITRABLE SHALL BE DETERMINED BY THE ARBITRATOR AND NOT BY
    ANY COURT. JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR MAY
    BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF.
    THIS ARBITRATION CONTRACT IS MADE PURSUANT TO A TRANSACTION IN
    INTERSTATE COMMERCE AND ITS INTERPRETATION, APPLICATION, ENFORCEMENT,
    AND PROCEEDINGS HEREUNDER SHALL BE GOVERNED BY THE FEDERAL
    ARBITRATION ACT (“FAA”). NEITHER YOU NOR WE SHALL BE ENTITLED TO JOIN OR
    CONSOLIDATE CLAIMS IN ARBITRATION BY OR AGAINST OTHER CONSUMERS OR
    ARBITRATE ANY CLAIM AS A REPRESENTATIVE OR MEMBER OF A CLASS OR IN A
    PRIVATE ATTORNEY GENERAL CAPACITY. THE PARTIES VOLUNTARILY AND
    KNOWINGLY WAIVE ANY RIGHT THEY HAVE TO A JURY TRIAL. Except where expressly
    prohibited by law, you agree that regardless of any statute or law to the contrary, any claim or
    cause of action arising out of or related to use of the Sites or the Services, or related to these
    Terms and Conditions, must be filed within one year after such claim or cause of action arose
    or be forever barred.

    24. Offers from Third Parties

    While you are on the Sites, you may receive offers from third parties that are unrelated to the
    Company. You do not have to accept those offers to enroll in any of the Services or to
    accept the Services. However, if you do accept any third-party offers, or visit any websites
    regarding such offers, you do so subject to the Terms and Conditions (sometimes also
    referred to as Terms of Use or Terms of Site) and the Privacy Policies of those sites. You
    acknowledge and agree that the Company has no control over, or responsibility or liability
    for, any offer, statement, or representation by, or any other matter connected to or
    associated with, such third-party offers or websites.

    25. How We May Contact You

    We may communicate with and to you by email sent to the email address that you entered
    on a Site. If you have not provided an email address, we may communicate with you at any
    email or postal address that we reasonably believe is your address. You agree that all such

    Version 5.0                       Last Updated April 15, 2019                  9|Page
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 16 of 35 Page ID #:194



    notices and other communications that we provide to you via email satisfy any legal
    requirement that such communications be in writing.

    26. FCRA Disclosures

    YOU UNDERSTAND THAT IT MAY BE A VIOLATION OF FEDERAL AND/OR STATE LAW
    FOR YOU TO OBTAIN A CREDIT REPORT ON ANY PERSON OTHER THAN YOURSELF,
    AND THAT UNDER THE FCRA, ANY PERSON WHO KNOWINGLY AND WILLFULLY
    OBTAINS INFORMATION ON A CONSUMER FROM A CONSUMER REPORTING
    AGENCY UNDER FALSE PRETENSES SHALL BE FINED UNDER TITLE 18, UNITED
    STATES CODE, IMPRISONED FOR NOT MORE THAN TWO YEARS, OR BOTH. The
    FCRA allows you to obtain a copy of all of the information in your consumer credit file
    disclosure from consumer reporting agencies for a reasonable charge. A full disclosure of
    information in your file at the three national credit repositories must be obtained directly from
    the repositories by contacting:

    Experian: 1-888-397-3742
    Equifax: 1-800-685-1111
    TransUnion: 1-800-916-8800

    The FCRA also states that individuals are entitled to receive a disclosure directly from the
    consumer reporting agency free of charge under the following circumstances:

       •   You certify in writing that you are unemployed and intend to apply for employment in
           the 60-day period beginning on the day you make the certification.
       •   You are a recipient of public welfare assistance.
       •   You have reason to believe that your file at the consumer reporting agency contains
           inaccurate information due to fraud.
       •   You have been denied credit, insurance, or employment within the past 60 days as a
           result of your consumer report.

    The FCRA also permits consumers to dispute inaccurate information in their consumer
    report without charge. Accurate information cannot be changed. You do not have to
    purchase your consumer report from the Sites to dispute inaccurate or incomplete
    information in your credit file maintained by the CRA Repositories.

    The FCRA allows consumers to get one free comprehensive disclosure of all the information
    in their credit file from each of the Repositories once every 12 months through a central
    source. Although comprehensive, the credit reports from each of the Repositories that are
    available through the Sites may not have the same information as a credit report obtained
    directly from the Repositories or through the central source. To request your free annual
    report under the FCRA, you must go to www.annualcreditreport.com or call 1-877-322-8228.
    Credit reports available through the Sites are not related to the free FCRA disclosure that
    you are or may be entitled to.

    The credit report you are requesting from the Company through the Sites is not intended to
    constitute the disclosure of Experian, Equifax, or TransUnion information required by the
    FCRA or similar state laws. Consumers may have additional rights to receive free or
    reduced-cost credit reports based on applicable state law.

    Version 5.0                      Last Updated April 15, 2019                   10 | P a g e
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 17 of 35 Page ID #:195



    Click here for a full text of your summary of rights.


    27. IMPORTANT INFORMATION ABOUT VANTAGESCORE:

    VantageScore 3.0, with scores ranging from 300 to 850, is a user-friendly credit score model
    developed by the three major nationwide credit reporting agencies, Experian®, TransUnion®,
    and Equifax®. VantageScore 3.0 is used by some but not all lenders. Higher scores represent
    a greater likelihood that you'll pay back your debts so you are viewed as being a lower credit
    risk to lenders. A lower score indicates to lenders that you may be a higher credit risk.

    There are three different major credit reporting agencies, Experian, TransUnion, and Equifax
    that maintain a record of your credit history known as your credit file. Credit scores are based
    on the information in your credit file at the time it is requested. Your credit file information can
    vary from agency to agency because some lenders report your credit history to only one or
    two of the agencies. So your credit scores can vary if the information they have on file for you
    is different. Since the information in your file can change over time, your credit scores also
    may be different from day-to-day. Different credit scoring models can also give a different
    assessment of the credit risk (risk of default) for the same consumer and same credit file.

    There are different credit scoring models which may be used by lenders and insurers. Your
    lender may not use VantageScore 3.0, so don't be surprised if your lender gives you a score
    that's different from your VantageScore. (Your VantageScore 3.0 may differ from your score
    under other types of VantageScores). Just remember that your associated risk level is often
    the same even if the number is not. For some consumers, however, the risk assessment of
    VantageScore 3.0 could vary, sometimes substantially, from a lender’s score. If the lender's
    score is lower than your VantageScore 3.0, it is possible that this difference can lead to
    higher interest rates and sometimes credit denial.


    28. Not a Credit Repair Organization or Contract

    We may offer access to your credit report and other credit information through one or more
    of the Services. Neither we nor the Providers are credit repair organizations, and neither we
    nor the Providers are offering to sell, provide, or perform any service to you for the express
    or implied purpose of either improving your credit record, credit history, or credit rating or
    providing advice or assistance to you with regard to improving your credit record, credit
    history, or credit rating. You acknowledge and agree that you are not seeking to purchase,
    use, or access any of the credit reports, the Sites, or the Services in order to do so. Accurate
    adverse information in your credit report cannot be changed. If you believe that your credit
    report contains inaccurate, non-fraudulent information, it is your responsibility to contact the
    relevant Repository, and follow the appropriate procedures for notifying the Repository that
    you believe your credit report contains an inaccuracy. Any information provided to you
    regarding the procedures followed by the various Repositories related to the removal of
    inaccurate, non-fraudulent information is available for free.




    Version 5.0                       Last Updated April 15, 2019                    11 | P a g e
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 18 of 35 Page ID #:196



    29. Miscellaneous Terms

    These Terms and Conditions constitute the entire agreement between you and us relating to
    the Sites and the Services and they supersede all prior or contemporaneous oral or written
    communications, proposals, and representations with respect to the Sites and the Services
    and any other subject matter covered by these Terms and Conditions. Our failure to exercise
    or enforce any right under or provision of these Terms and Conditions will not constitute a
    waiver of such right or provision. If any provision of the Terms and Conditions is found by a
    court of competent jurisdiction to be invalid, the parties nevertheless agree that the court
    should endeavor to give effect to the parties' intentions as reflected in the provision, and the
    other provisions of the Terms and Conditions will remain in full force and effect. You may not
    assign these Terms and Conditions or any of your rights or obligations under the Terms and
    Conditions. These Terms and Conditions may be assigned by us and will inure to the benefit
    of our successors, assignees, and licensees. The section titles and headings in these Terms
    and Conditions are for convenience only and have no legal or contractual effect. All of the
    Company's Providers are third-party beneficiaries with respect to the provisions in these
    Terms and Conditions that reference them. All provisions in these Terms and Conditions that
    by their nature would survive termination or expiration of your access to the Sites or the
    Services subscription (including but not limited to those related to limits on our and our
    Providers' liability, your liability to us and our Providers, investigations, applicable law and
    venue, and our right to remove and discard your content from the Services) will survive such
    termination or expiration. In the event of cancellation, termination, or cessation for any
    reason of your membership in any of the Services, the introductory paragraph of this
    Agreement, sections 1-4, and 16-29 of these Terms and Conditions will survive. In the event
    of a conflict between any other notice, policy, disclaimer, or other term contained in this
    website, these Terms and Conditions will control. If any provision is deemed to be unlawful
    or unenforceable, it will not affect the validity and enforceability of the remaining provisions.




    Version 5.0                      Last Updated April 15, 2019                   12 | P a g e
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 19 of 35 Page ID #:197




1       EXHIBIT B
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            EXHIBIT B
        19-CV-06371-GW (AGRx)                                             SILVERSTEIN
                                                                         DECLARATION
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 20 of 35 Page ID #:198
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 21 of 35 Page ID #:199




1       EXHIBIT C
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            EXHIBIT C
        19-CV-06371-GW (AGRx)                                             SILVERSTEIN
                                                                         DECLARATION
           Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 22 of 35 Page ID #:200


  WHOIS Server: whois.namecheap.com



  Domain name: cakemarketing.com
  Registry Domain ID: 161946135_DOMAIN_COM-VRSN
  Registrar WHOIS Server: whois.namecheap.com
  Registrar URL: http://www.namecheap.com
  Updated Date: 2019-04-26T09:50:47.31Z
  Creation Date: 2005-05-26T12:48:24.00Z
  Registrar Registration Expiration Date: 2020-05-26T12:48:24.00Z
  Registrar: NAMECHEAP INC
  Registrar IANA ID: 1068
  Registrar Abuse Contact Email: abuse@namecheap.com
  Registrar Abuse Contact Phone: +1.6613102107
  Reseller: NAMECHEAP INC
  Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
  Registry Registrant ID:
  Registrant Name: Domain Administrator
  Registrant Organization: Cake Marketing
  Registrant Street: 20411 SW Birch St. Ste. 250
  Registrant City: Newport Beach
  Registrant State/Province: CA
  Registrant Postal Code: 92660
  Registrant Country: US
  Registrant Phone: +1.9495482253
  Registrant Phone Ext:
  Registrant Fax:
  Registrant Fax Ext:
  Registrant Email: domains@cakemarketing.com
  Registry Admin ID:
  Admin Name: Domain Administrator
  Admin Organization: Cake Marketing
  Admin Street: 20411 SW Birch St. Ste. 250
  Admin City: Newport Beach
  Admin State/Province: CA
  Admin Postal Code: 92660
  Admin Country: US
  Admin Phone: +1.9495482253
  Admin Phone Ext:
  Admin Fax:
  Admin Fax Ext:
  Admin Email: domains@cakemarketing.com
  Registry Tech ID:
  Tech Name: Domain Administrator
  Tech Organization: Cake Marketing
  Tech Street: 20411 SW Birch St. Ste. 250
  Tech City: Newport Beach
  Tech State/Province: CA
  Tech Postal Code: 92660
  Tech Country: US


file:///F/doc/andersonjung/julia-onetech/evidence/cakemarketing.com.txt[9/12/2019 5:24:48 PM]
        Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 23 of 35 Page ID #:201
  Tech Phone: +1.9495482253
  Tech Phone Ext:
  Tech Fax:
  Tech Fax Ext:
  Tech Email: domains@cakemarketing.com
  Name Server: ns-707.awsdns-24.net
  Name Server: ns-303.awsdns-37.com
  Name Server: ns-1762.awsdns-28.co.uk
  Name Server: ns-1339.awsdns-39.org
  DNSSEC: unsigned
  URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
  >>> Last update of WHOIS database: 2019-09-12T12:17:34.43Z <<<

  For more information on Whois status codes, please visit https://icann.org/epp




file:///F/doc/andersonjung/julia-onetech/evidence/cakemarketing.com.txt[9/12/2019 5:24:48 PM]
            Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 24 of 35 Page ID #:202


  WHOIS Server: whois.namecheap.com



  Domain name: getcake.com
  Registry Domain ID: 1633570710_DOMAIN_COM-VRSN
  Registrar WHOIS Server: whois.namecheap.com
  Registrar URL: http://www.namecheap.com
  Updated Date: 2018-12-21T16:09:53.68Z
  Creation Date: 2011-01-05T19:35:21.00Z
  Registrar Registration Expiration Date: 2020-01-05T19:35:21.00Z
  Registrar: NAMECHEAP INC
  Registrar IANA ID: 1068
  Registrar Abuse Contact Email: abuse@namecheap.com
  Registrar Abuse Contact Phone: +1.6613102107
  Reseller: NAMECHEAP INC
  Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
  Registry Registrant ID:
  Registrant Name: Domain Administrator
  Registrant Organization: Cake Marketing
  Registrant Street: 20411 SW Birch St. Ste. 250
  Registrant City: Newport Beach
  Registrant State/Province: CA
  Registrant Postal Code: 92660
  Registrant Country: US
  Registrant Phone: +1.9495482253
  Registrant Phone Ext:
  Registrant Fax:
  Registrant Fax Ext:
  Registrant Email: domains@cakemarketing.com
  Registry Admin ID:
  Admin Name: Domain Administrator
  Admin Organization: Cake Marketing
  Admin Street: 20411 SW Birch St. Ste. 250
  Admin City: Newport Beach
  Admin State/Province: CA
  Admin Postal Code: 92660
  Admin Country: US
  Admin Phone: +1.9495482253
  Admin Phone Ext:
  Admin Fax:
  Admin Fax Ext:
  Admin Email: domains@cakemarketing.com
  Registry Tech ID:
  Tech Name: Domain Administrator
  Tech Organization: Cake Marketing
  Tech Street: 20411 SW Birch St. Ste. 250
  Tech City: Newport Beach
  Tech State/Province: CA
  Tech Postal Code: 92660
  Tech Country: US


file:///F/doc/andersonjung/julia-onetech/evidence/getcake.com.txt[9/12/2019 5:24:59 PM]
        Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 25 of 35 Page ID #:203
  Tech Phone: +1.9495482253
  Tech Phone Ext:
  Tech Fax:
  Tech Fax Ext:
  Tech Email: domains@cakemarketing.com
  Name Server: ns-634.awsdns-15.net
  Name Server: ns-357.awsdns-44.com
  Name Server: ns-1650.awsdns-14.co.uk
  Name Server: ns-1246.awsdns-27.org
  DNSSEC: unsigned
  URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
  >>> Last update of WHOIS database: 2019-09-12T01:15:15.38Z <<<

  For more information on Whois status codes, please visit https://icann.org/epp




file:///F/doc/andersonjung/julia-onetech/evidence/getcake.com.txt[9/12/2019 5:24:59 PM]
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 26 of 35 Page ID #:204




1       EXHIBIT D
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            EXHIBIT D
        19-CV-06371-GW (AGRx)                                             SILVERSTEIN
                                                                         DECLARATION
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 27 of 35 Page ID #:205
     Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 28 of 35 Page ID #:206




1       EXHIBIT E
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             EXHIBIT E
        19-CV-06371-GW (AGRx)                                             SILVERSTEIN
                                                                         DECLARATION
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 29 of 35 Page ID #:207
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 30 of 35 Page ID #:208
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 31 of 35 Page ID #:209
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 32 of 35 Page ID #:210
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 33 of 35 Page ID #:211
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 34 of 35 Page ID #:212
Case 2:19-cv-06371-GW-AGR Document 19-1 Filed 09/12/19 Page 35 of 35 Page ID #:213
